DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
After further consideration, the Office Action mailed 10/20/2021 is hereby vacated to be replaced by the instant Office Action.
Amendments to the claims are acknowledged.
Claims 1-18 are under consideration. Claims 19-20 are withdrawn.

Information Disclosure Statement
The IDS filed 2/24/2020 and 2/07/2018 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/301088 filed 2/03/2010 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group 2 (claims 12-18) in the reply filed on 3/29/2021 is acknowledged.
Upon further consideration Group I (claims 1-11) and Group II (claims 12-18) are rejoined. 
s 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2021.	

Claim Rejections - 35 USC § 102
	The rejection of claims 1-2 and 4-11 under 35 U.S.C. 102(e) as being anticipated by Medina (US 2010/0331640) is withdrawn in view of Applicant’s amendments.
	The following rejection over claims 12-18 over Medina et al. are maintained. Response to arguments follows the rejections.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
	Claims 12-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Medina (US 2010/0331640).
Medina teaches an oximetry sensor comprising a sensor structure with an array of detectors for detecting light comprising detector elements (i.e. sensor elements). Medina teaches (par. 0004) that pulse oximeters transmit light through a patient’s tissue and photoelectrically detect the absorption or scattering of the transmitted light; Medina also teaches (par. 0019) it “should be understood that, as used herein, the term "light" may refer to one or more of ultrasound, radio, microwave, millimeter wave, infrared, visible, ultraviolet, gamma ray or X-ray electromagnetic radiation (i.e. a electrical physiological signal sensor elements), as in claim 12.
Medina teaches that the detector array includes at least a first and second detector on the same axis as a light emitter (Figure 2 and par. 0015); in Figure 2 Medina teaches the emitter, detector and encoder on the same axis, wherein the detector can be a detector array (Figure 3, item 118)(i.e. a first and second detector on an imaginary axis connecting with the light source). Specifically, Medina teaches:
[0015] Present embodiments relate to non-invasively measuring physiologic parameters corresponding to blood flow in a patient by emitting light into a patient's tissue with light emitters (e.g., light emitting diodes) and photoelectrically detecting the light after it has passed through the patient's tissue. More specifically, present embodiments are directed to increasing the effective area of photodetectors in a pulse oximetry sensor. Utilization of a photodetector array made up of a plurality of photodetectors may allow for increased efficiency of the overall pulse oximetry system by being able to receive signals at more than one location. Thus, if a path between an emitter and a detector is blocked by tissue, bone, or other constituents, a secondary path between the emitter and a second detector may be used to transmit light signals. Also, a photodetector array may be scanned to determine which individual detectors in the array are receiving the strongest light transmission from an emitter. This detector may then be chosen and signals received from this detector may then be utilized to calculate physiological parameters of a patient. The detector array may also be placed on a flexible substrate so as to allow the sensor to be more form fitting.

	Medina teaches (par. 0021) that the encoder may contain information about the sensor, such as what type of sensor it is (e.g., whether the sensor is intended for placement on a forehead or digit) and the wavelengths of light emitted by the emitter.
	Medina teaches pulse oximetry (par. 0004 and 0015).
	Medina teaches a monitoring device, a monitor in Figure 1 (par. 0016) with a shared cable for connection to the external sensor (the light emitters and detector(s)).
Medina teaches that the monitor calculates physiological conditions such as blood-oxygen saturation (par. 0018).
Medina teaches (par. 0021) that the monitory may select appropriate algorithms and/or calibration coefficients for calculating the patient's 117 physiological characteristics.
Medina teaches that the sensor may be placed on the forehead (par. 0021).
Medina teaches that the detectors and emitter may be disposed on a flexible bandage-like material and wrapped around an ear, finger or toe (par. 0025) wherein the detector array conforms to the patient tissue (i.e. first and second detector are part of different sensor arrangements).; Medina teaches different detectors arranged around different emitters of wavelength (Figure 5 and par. 0032)(i.e. the second detector is part of a second sensor arrangement).

The following rejection is necessitated by Applicant’s amendments to claim 1.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


	Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(b) as being anticipated by Campbell et al.  (US 20080221410).
	Campbell et al. teach a sensor structure with two light emitters and three detectors on the same horizontal axis (par. 0051-0052 and Figure 5) which reads on the light source, first detector and second detector of claims 1, 2, 5, and 9-10.
	Campbell et al. teach that the detectors (Figure 5, items 44A, 44B and 44C) may be one or more photodetectors (i.e. a first and second plurality of light detecting elements), as in claim 3.
	Campbell et al. teach different wavelengths of light emitted by the light source (par. 0052) which is connected and controlled by a monitor (i.e. computer); and Campbell et al. teach thresholds (par. 0043).
	Campbell et al. teach that the sensor structure is an oximeter which may be either a regional (reflectance-type sensor) or pulse oximetry (transmission type sensor)(par. 0023, 0037 and par. 0019-0021 and Figures 4-5 ), as in claim 4.
	Campbell et al. teach a monitor (i.e. a computer) connected by a cable to the bandage-like sensor (Figure 3-5; Item 41 in Figure 5); and par. 50-51), as in claims 6.
	Campbell et al. teach that any number of emitters and detectors may be used and the spacing between the emitters and detectors and the number of emitters or detectors may vary (i.e. wherein the first detector and second detector are part of different sensor arrangements).
	Campbell et al. teach calibration coefficients (par. 0023 and 0038) provided by the monitor to determine a patient-specific physiological parameter (Abstract).
.
	
	Claim Rejections - 35 USC § 103
The rejection over claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medina in view of MacLaughlin (US 2010/0331631) is withdrawn in view of Applicant’s amendmetns.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. as applied to claims 1-2 and 4-11 above, and further in view of Mannheimer et al. (US 2006/0264727).

Mannheimer et al. however teach a temperature measurement apparatus that is part of a thermal strip that is made as part of sensors or may be a part of a sensor attachment device (par. 0028), as in claim 3.
Applying the KSR standard of obviousness to Medina and Mannheimer et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of the invention, a practitioner could have combined the teachings of Medina for placing detectors and emitters on a single substrate and Mannheimer et al. for including a temperature sensor on the same substrate.  As a result, the predictable result of a system with both oximetry and temperature sensing on the same sensor strip would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive. 
The rejection over claims 12-18 are maintained because as explained in the Interview summary mailed 7/23/2021, Medina teaches (par. 0015) a “photodetector array made up of a plurality of photodetectors.” The array includes photodetectors side by side within the array which reads on being a plurality of photo detectors separated by a first and second distance from a light source.

In response, the claims are not specific as to what the electrical physiological signal (EPS) sensor elements are. Medina teaches an oximetry sensor comprising a sensor structure with an array of detectors for detecting light comprising detector elements (i.e. sensor elements). Medina teaches (par. 0004) that pulse oximeters transmit light through a patient’s tissue and photoelectrically detect the absorption or scattering of the transmitted light; Medina also teaches (par. 0019) it “should be understood that, as used herein, the term "light" may refer to one or more of ultrasound, radio, microwave, millimeter wave, infrared, visible, ultraviolet, gamma ray or X-ray electromagnetic radiation (i.e. a electrical physiological signal sensor elements), as in claim 12. Therefore the teachings of Medina read on the EPS sensor elements as claimed.
Applicant’s arguments and amendments have overcome the previously set forth rejections under 102(e) and 103(a) for claims 1-2, 4-11 and claim 3, respectively. However, a search of the prior art revealed the teachings of Campbell et al. which read on the newly added limitations of a first and second detector with a plurality of light detecting elements. Additionally, Mannheimer et al. make obvious a temperature sensor.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject  MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631